Exhibit 10.2

 

AMBIT BIOSCIENCES CORPORATION

 

2013 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS:  FEBRUARY 12, 2013

APPROVED BY THE STOCKHOLDERS:  MAY 6, 2013

IPO DATE/EFFECTIVE DATE: MAY 15, 2013

AMENDMENT AND RESTATED APPROVED BY THE BOARD OF DIRECTORS: APRIL 4, 2014

APPROVED BY THE STOCKHOLDERS: MAY 15, 2014

 

1.                                      GENERAL.

 

(a)                                 Successor to and Continuation of Prior
Plan.  The Plan is intended as the successor to and continuation of the Ambit
Biosciences Corporation Amended and Restated 2011 Equity Incentive Plan (the
“Prior Plan”).  From and after 12:01 a.m. Pacific time on the Effective Date, no
additional stock awards will be granted under the Prior Plan.  All Awards
granted on or after 12:01 a.m. Pacific Time on the Effective Date will be
granted under this Plan.  All stock awards granted under the Prior Plan will
remain subject to the terms of the Prior Plan.

 

(i)                                    Any shares that would otherwise remain
available for future grants under the Prior Plan as of 12:01 a.m. Pacific Time
on the Effective Date (the “Prior Plan’s Available Reserve”) will cease to be
available under the Prior Plan at such time.  Instead, that number of shares of
Common Stock equal to the Prior Plan’s Available Reserve will be added to the
Share Reserve (as further described in Section 3(a) below) and will be
immediately available for grants and issuance pursuant to Stock Awards
hereunder, up to the maximum number set forth in Section 3(a) below.

 

(ii)                                In addition, from and after 12:01 a.m.
Pacific time on the Effective Date, any shares subject, at such time, to
outstanding stock awards granted under the Prior Plan that (i) expire or
terminate for any reason prior to exercise or settlement; (ii) are forfeited
because of the failure to meet a contingency or condition required to vest such
shares or otherwise return to the Company; or (iii) are reacquired, withheld (or
not issued) to satisfy a tax withholding obligation in connection with an award
or to satisfy the purchase price or exercise price of a stock award (such shares
the “Returning Shares”) will immediately be added to the Share Reserve (as
further described in Section 3(a) below) as and when such shares become
Returning Shares, up to the maximum number set forth in Section 3(a) below.

 

(b)                                 Eligible Award Recipients.  Employees,
Directors and Consultants are eligible to receive Awards.

 

(c)                                  Available Awards.  The Plan provides for
the grant of the following Awards: (i) Incentive Stock Options,
(ii) Nonstatutory Stock Options, (iii) Stock Appreciation Rights (iv) Restricted
Stock Awards, (v) Restricted Stock Unit Awards, (vi) Performance Stock Awards,
(vii) Performance Cash Awards, and (viii) Other Stock Awards.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Purpose.  The Plan, through the grant of
Awards, is intended to help the Company secure and retain the services of
eligible award recipients, provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate, and provide a means by
which the eligible recipients may benefit from increases in value of the Common
Stock.

 

2.                                      ADMINISTRATION.

 

(a)                                 Administration by Board.  The Board will
administer the Plan.  The Board may delegate administration of the Plan to a
Committee or Committees, as provided in Section 2(c).

 

(b)                                 Powers of Board.  The Board will have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine: (A) who will be granted
Awards; (B) when and how each Award will be granted; (C) what type of Award will
be granted; (D) the provisions of each Award (which need not be identical),
including when a person will be permitted to exercise or otherwise receive cash
or Common Stock under the Award; (E) the number of shares of Common Stock
subject to, or the cash value of, an Award; and (F) the Fair Market Value
applicable to a Stock Award.

 

(ii)                                To construe and interpret the Plan and
Awards granted under it, and to establish, amend and revoke rules and
regulations for administration of the Plan and Awards.  The Board, in the
exercise of these powers, may correct any defect, omission or inconsistency in
the Plan or in any Award Agreement or in the written terms of a Performance Cash
Award, in a manner and to the extent it will deem necessary or expedient to make
the Plan or Award fully effective.

 

(iii)                            To settle all controversies regarding the Plan
and Awards granted under it.

 

(iv)                             To accelerate, in whole or in part, the time at
which an Award may be exercised or vest (or the time at which cash or shares of
Common Stock may be issued in settlement thereof).

 

(v)                                 To suspend or terminate the Plan at any
time.  Except as otherwise provided in the Plan or an Award Agreement,
suspension or termination of the Plan will not materially impair a Participant’s
rights under the Participant’s then-outstanding Award without the Participant’s
written consent, except as provided in subsection (viii) below.

 

(vi)                             To amend the Plan in any respect the Board
deems necessary or advisable, including, without limitation, by adopting
amendments relating to Incentive Stock Options and certain nonqualified deferred
compensation under Section 409A of the Code and/or bringing the Plan or Awards
granted under the Plan into compliance with the requirements for Incentive Stock
Options or ensuring that they are exempt from, or compliant with, the
requirements for nonqualified deferred compensation under Section 409A of the
Code, subject to the limitations, if any, of applicable law.  If required by
applicable law or listing requirements, and except as

 

2

--------------------------------------------------------------------------------


 

provided in Section 9(a) relating to Capitalization Adjustments, the Company
will seek stockholder approval of any amendment of the Plan that (A) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (B) materially expands the class of individuals eligible to receive Awards
under the Plan, (C) materially increases the benefits accruing to Participants
under the Plan, (D) materially reduces the price at which shares of Common Stock
may be issued or purchased under the Plan, (E) materially extends the term of
the Plan, or (F) materially expands the types of Awards available for issuance
under the Plan. Except as otherwise provided in the Plan or an Award Agreement,
no amendment of the Plan will materially impair a Participant’s rights under an
outstanding Award without the Participant’s written consent.

 

(vii)                         To submit any amendment to the Plan for
stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of (A) Section 162(m) of the Code regarding
the exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (B) Section 422 of the
Code regarding “incentive stock options” or (C) Rule 16b-3.

 

(viii)                     To approve forms of Award Agreements for use under
the Plan and to amend the terms of any one or more Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Award Agreement, subject to any specified limits in
the Plan that are not subject to Board discretion; provided, however, that a
Participant’s rights under any Award will not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing.  Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially impair the Participant’s rights, and
(2) subject to the limitations of applicable law, if any, the Board may amend
the terms of any one or more Awards without the affected Participant’s consent
(A) to maintain the qualified status of the Award as an Incentive Stock Option
under Section 422 of the Code; (B) to change the terms of an Incentive Stock
Option, if such change results in impairment of the Award solely because it
impairs the qualified status of the Award as an Incentive Stock Option under
Section 422 of the Code; (C) to clarify the manner of exemption from, or to
bring the Award into compliance with, Section 409A of the Code; or (D) to comply
with other applicable laws or listing requirements.

 

(ix)                             Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan or Awards.

 

(x)                                 To adopt such procedures and sub-plans as
are necessary or appropriate to permit participation in the Plan by Employees,
Directors or Consultants who are foreign nationals or employed outside the
United States (provided that Board approval will not be necessary for immaterial
modifications to the Plan or any Award Agreement that are required for
compliance with the laws of the relevant foreign jurisdiction).

 

3

--------------------------------------------------------------------------------


 

(xi)                             To effect, with the consent of any adversely
affected Participant, (A) the reduction of the exercise, purchase or strike
price of any outstanding Stock Award; (B) the cancellation of any outstanding
Stock Award and the grant in substitution therefor of a new (1) Option or SAR,
(2)  Restricted Stock Award, (3) Restricted Stock Unit Award, (4) Other Stock
Award, (5) cash and/or (6) other valuable consideration determined by the Board,
in its sole discretion, with any such substituted award (x) covering the same or
a different number of shares of Common Stock as the cancelled Stock Award and
(y) granted under the Plan or another equity or compensatory plan of the
Company; or (C) any other action that is treated as a repricing under generally
accepted accounting principles.

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate some or
all of the administration of the Plan to a Committee or Committees.  If
administration of the Plan is delegated to a Committee, the Committee will have,
in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board will thereafter be to the Committee or subcommittee, as applicable). 
Any delegation of administrative powers will be reflected in resolutions, not
inconsistent with the provisions of the Plan, adopted from time to time by the
Board or Committee (as applicable).  The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.

 

(ii)                                Section 162(m) and Rule 16b-3 Compliance. 
The Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3.

 

(d)                                 Delegation to an Officer.  The Board may
delegate to one (1) or more Officers the authority to do one or both of the
following (i) designate Employees who are not Officers to be recipients of
Options and SARs (and, to the extent permitted by applicable law, other Stock
Awards) and, to the extent permitted by applicable law, the terms of such
Awards, and (ii) determine the number of shares of Common Stock to be subject to
such Stock Awards granted to such Employees; provided, however, that the Board
resolutions regarding such delegation will specify the total number of shares of
Common Stock that may be subject to the Stock Awards granted by such Officer and
that such Officer may not grant a Stock Award to himself or herself.  Any such
Stock Awards will be granted on the form of Stock Award Agreement most recently
approved for use by the Committee or the Board, unless otherwise provided in the
resolutions approving the delegation authority.  The Board may not delegate
authority to an Officer who is acting solely in the capacity of an Officer (and
not also as a Director) to determine the Fair Market Value pursuant to
Section 13(x)(iii) below.

 

(e)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith will not be subject to review by any person and will be final, binding and
conclusive on all persons.

 

4

--------------------------------------------------------------------------------


 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Share Reserve.  Subject to
Section 9(a) relating to Capitalization Adjustments, and the following sentence
regarding the annual increase, the aggregate number of shares of Common Stock
that may be issued pursuant to Stock Awards will not exceed 2,845,329 shares
(the “Share Reserve”), which number is the sum of (i) 1,625,000 shares, plus
(ii) the number of shares subject to the Prior Plan’s Available Reserve, plus
(iii) the number of shares that are Returning Shares, as such shares become
available from time to time, in an amount not to exceed 1,213,845 shares.  In
addition, the Share Reserve will automatically increase on January 1st of each
year, for a period of not more than ten years, commencing on January 1st of the
year following the year in which the IPO Date occurs and ending on (and
including) January 1, 2023, in an amount equal to 4% of the total number of
shares of Capital Stock outstanding on December 31st of the preceding calendar
year.  Notwithstanding the foregoing, the Board may act prior to January 1st of
a given year to provide that there will be no January 1st increase in the Share
Reserve for such year or that the increase in the Share Reserve for such year
will be a lesser number of shares of Common Stock than would otherwise occur
pursuant to the preceding sentence.  For clarity, the Share Reserve in this
Section 3(a) is a limitation on the number of shares of Common Stock that may be
issued pursuant to the Plan.  Accordingly, this Section 3(a) does not limit the
granting of Stock Awards except as provided in Section 7(a).  Shares may be
issued in connection with a merger or acquisition as permitted by NASDAQ Listing
Rule 5635(c) or, if applicable, NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable rule, and such issuance will not
reduce the number of shares available for issuance under the Plan.

 

(b)                                 Reversion of Shares to the Share Reserve. 
If a Stock Award or any portion thereof (i) expires or otherwise terminates
without all of the shares covered by such Stock Award having been issued or
(ii) is settled in cash (i.e., the Participant receives cash rather than stock),
such expiration, termination or settlement will not reduce (or otherwise offset)
the number of shares of Common Stock that may be available for issuance under
the Plan.  If any shares of Common Stock issued pursuant to a Stock Award are
forfeited back to or repurchased by the Company because of the failure to meet a
contingency or condition required to vest such shares in the Participant, then
the shares that are forfeited or repurchased will revert to and again become
available for issuance under the Plan.  Any shares reacquired by the Company in
satisfaction of tax withholding obligations on a Stock Award or as consideration
for the exercise or purchase price of a Stock Award will again become available
for issuance under the Plan.

 

(c)                                  Incentive Stock Option Limit.  Subject to
the provisions of Section 9(a) relating to Capitalization Adjustments, the
aggregate maximum number of shares of Common Stock that may be issued pursuant
to the exercise of Incentive Stock Options will be 5,690,658 shares of Common
Stock.

 

(d)                                 Section 162(m) Limitations.  Subject to the
provisions of Section 9(a) relating to Capitalization Adjustments, at such time
as the Company may be subject to the applicable provisions of Section 162(m) of
the Code, the following limitations shall apply.

 

5

--------------------------------------------------------------------------------


 

(i)                                    A maximum of 875,000 shares of Common
Stock subject to Options, SARs and Other Stock Awards whose value is determined
by reference to an increase over an exercise or strike price of at least 100% of
the Fair Market Value on the date the Stock Award is granted may be granted to
any one Participant during any one calendar year.  Notwithstanding the
foregoing, if any additional Options, SARs or Other Stock Awards whose value is
determined by reference to an increase over an exercise or strike price of at
least 100% of the Fair Market Value on the date the Stock Award are granted to
any Participant during any calendar year, compensation attributable to the
exercise of such additional Stock Awards will not satisfy the requirements to be
considered “qualified performance-based compensation” under Section 162(m) of
the Code unless such additional Stock Award is approved by the Company’s
stockholders.

 

(ii)                                A maximum of 875,000 shares of Common Stock
subject to Performance Stock Awards may be granted to any one Participant during
any one calendar year (whether the grant, vesting or exercise is contingent upon
the attainment during the Performance Period of the Performance Goals).

 

(iii)                            A maximum of $1,000,000 may be granted as a
Performance Cash Award to any one Participant during any one calendar year.

 

(e)                                  Source of Shares.  The stock issuable under
the Plan will be shares of authorized but unissued or reacquired Common Stock,
including shares repurchased by the Company on the open market or otherwise.

 

4.                                      ELIGIBILITY.

 

(a)                                 Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to employees of the Company or a
“parent corporation” or “subsidiary corporation” thereof (as such terms are
defined in Sections 424(e) and 424(f) of the Code).  Stock Awards other than
Incentive Stock Options may be granted to Employees, Directors and Consultants;
provided, however, that Stock Awards may not be granted to Employees, Directors
and Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405 of the Securities Act, unless
(i) the stock underlying such Stock Awards is treated as “service recipient
stock” under Section 409A of the Code (for example, because the Stock Awards are
granted pursuant to a corporate transaction such as a spin off transaction),
(ii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards are otherwise exempt from Section 409A of the Code, or
(iii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards comply with the distribution requirements of Section 409A of
the Code.

 

(b)                                 Ten Percent Stockholders.  A Ten Percent
Stockholder will not be granted an Incentive Stock Option unless the exercise
price of such Option is at least 110% of the Fair Market Value on the date of
grant and the Option is not exercisable after the expiration of five years from
the date of grant.

 

6

--------------------------------------------------------------------------------


 

5.                                      PROVISIONS RELATING TO OPTIONS AND STOCK
APPRECIATION RIGHTS.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate.  All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option.  If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a)                                 Term.  Subject to the provisions of
Section 4(b) regarding Ten Percent Stockholders, no Option or SAR will be
exercisable after the expiration of ten years from the date of its grant or such
shorter period specified in the Award Agreement.

 

(b)                                 Exercise Price.  Subject to the provisions
of Section 4(b) regarding Ten Percent Stockholders, the exercise or strike price
of each Option or SAR will be not less than 100% of the Fair Market Value of the
Common Stock subject to the Option or SAR on the date the Award is granted. 
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than 100% of the Fair Market Value of the Common Stock
subject to the Award if such Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Corporate Transaction and in a manner consistent with the provisions of
Section 409A and, if applicable, Section 424(a) of the Code.  Each SAR will be
denominated in shares of Common Stock equivalents.

 

(c)                                  Purchase Price for Options.  The purchase
price of Common Stock acquired pursuant to the exercise of an Option may be
paid, to the extent permitted by applicable law and as determined by the Board
in its sole discretion, by any combination of the methods of payment set forth
below.  The Board will have the authority to grant Options that do not permit
all of the following methods of payment (or otherwise restrict the ability to
use certain methods) and to grant Options that require the consent of the
Company to use a particular method of payment.  The permitted methods of payment
are as follows:

 

(i)                                    by cash, check, bank draft or money order
payable to the Company;

 

(ii)                                pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of the stock subject to the Option, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds;

 

(iii)                            by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock;

 

7

--------------------------------------------------------------------------------


 

(iv)                             if an Option is a Nonstatutory Stock Option, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company will accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued.  Shares of Common Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

 

(v)                                 in any other form of legal consideration
that may be acceptable to the Board and specified in the applicable Award
Agreement.

 

(d)                                 Exercise and Payment of a SAR.  To exercise
any outstanding SAR, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such SAR.  The appreciation distribution payable on the
exercise of a SAR will be not greater than an amount equal to the excess of
(A) the aggregate Fair Market Value (on the date of the exercise of the SAR) of
a number of shares of Common Stock equal to the number of Common Stock
equivalents in which the Participant is vested under such SAR, and with respect
to which the Participant is exercising the SAR on such date, over (B) the
aggregate strike price of the number of Common Stock equivalents with respect to
which the Participant is exercising the SAR on such date.  The appreciation
distribution may be paid in Common Stock, in cash, in any combination of the two
or in any other form of consideration, as determined by the Board and contained
in the Award Agreement evidencing such SAR.

 

(e)                                  Transferability of Options and SARs.  The
Board may, in its sole discretion, impose such limitations on the
transferability of Options and SARs as the Board will determine.  In the absence
of such a determination by the Board to the contrary, the following restrictions
on the transferability of Options and SARs will apply:

 

(i)                                    Restrictions on Transfer.  An Option or
SAR will not be transferable except by will or by the laws of descent and
distribution (or pursuant to subsections (ii) and (iii) below), and will be
exercisable during the lifetime of the Participant only by the Participant.  The
Board may permit transfer of the Option or SAR in a manner that is not
prohibited by applicable tax and securities laws.  Except as explicitly provided
in the Plan, neither an Option nor a SAR may be transferred for consideration.

 

(ii)                                Domestic Relations Orders.  Subject to the
approval of the Board or a duly authorized Officer, an Option or SAR may be
transferred pursuant to the terms of a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by Treasury Regulations Section 1.421-1(b)(2).  If an Option is an
Incentive Stock Option, such Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

 

8

--------------------------------------------------------------------------------


 

(iii)                            Beneficiary Designation.  Subject to the
approval of the Board or a duly authorized Officer, a Participant may, by
delivering written notice to the Company, in a form approved by the Company (or
the designated broker), designate a third party who, on the death of the
Participant, will thereafter be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise. 
In the absence of such a designation, upon the death of the Participant, the
executor or administrator of the Participant’s estate will be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from such exercise. However, the Company may prohibit designation of a
beneficiary at any time, including due to any conclusion by the Company that
such designation would be inconsistent with the provisions of applicable laws.

 

(f)                                   Vesting Generally.  The total number of
shares of Common Stock subject to an Option or SAR may vest and become
exercisable in periodic installments that may or may not be equal.  The Option
or SAR may be subject to such other terms and conditions on the time or times
when it may or may not be exercised (which may be based on the satisfaction of
Performance Goals or other criteria) as the Board may deem appropriate.  The
vesting provisions of individual Options or SARs may vary.  The provisions of
this Section 5(f) are subject to any Option or SAR provisions governing the
minimum number of shares of Common Stock as to which an Option or SAR may be
exercised.

 

(g)                                 Termination of Continuous Service.  Except
as otherwise provided in the applicable Award Agreement or other agreement
between the Participant and the Company, if a Participant’s Continuous Service
terminates (other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Award as of the date
of termination of Continuous Service) within the period of time ending on the
earlier of (i) the date three months following the termination of the
Participant’s Continuous Service (or such longer or shorter period specified in
the applicable Award Agreement), and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement.  If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
(as applicable) within the applicable time frame, the Option or SAR will
terminate.

 

(h)                                 Extension of Termination Date.  If the
exercise of an Option or SAR following the termination of the Participant’s
Continuous Service (other than for Cause and other than upon the Participant’s
death or Disability) would be prohibited at any time solely because the issuance
of shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option or SAR will terminate on the earlier of (i) the
expiration of a total period of time (that need not be consecutive) equal to the
applicable post termination exercise period after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such registration requirements, and (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement.  In addition, unless otherwise provided in a Participant’s Award
Agreement, if the sale of any Common Stock received on exercise of an Option or
SAR following the termination of the Participant’s Continuous Service (other
than for Cause) would violate the Company’s insider trading policy, then the
Option or SAR will terminate on the earlier of (i) the expiration of a period of
months (that need not be consecutive) equal to the applicable post-termination
exercise period after the

 

9

--------------------------------------------------------------------------------


 

termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.

 

(i)                                    Disability of Participant.  Except as
otherwise provided in the applicable Award Agreement or other agreement between
the Participant and the Company, if a Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Option or SAR as of the date of termination of
Continuous Service), but only within such period of time ending on the earlier
of (i) the date 12 months following such termination of Continuous Service (or
such longer or shorter period specified in the Award Agreement), and (ii) the
expiration of the term of the Option or SAR as set forth in the Award
Agreement.  If, after termination of Continuous Service, the Participant does
not exercise his or her Option or SAR within the applicable time frame, the
Option or SAR (as applicable) will terminate.

 

(j)                                    Death of Participant.  Except as
otherwise provided in the applicable Award Agreement or other agreement between
the Participant and the Company, if (i) a Participant’s Continuous Service
terminates as a result of the Participant’s death, or (ii) the Participant dies
within the period (if any) specified in the Award Agreement for exercisability
after the termination of the Participant’s Continuous Service for a reason other
than death, then the Option or SAR may be exercised (to the extent the
Participant was entitled to exercise such Option or SAR as of the date of death)
by the Participant’s estate, by a person who acquired the right to exercise the
Option or SAR by bequest or inheritance or by a person designated to exercise
the Option or SAR upon the Participant’s death, but only within the period
ending on the earlier of (i) the date 18 months following the date of death (or
such longer or shorter period specified in the Award Agreement), and (ii) the
expiration of the term of such Option or SAR as set forth in the Award
Agreement.  If, after the Participant’s death, the Option or SAR is not
exercised within the applicable time frame, the Option or SAR (as applicable)
will terminate.

 

(k)                                 Termination for Cause.  Except as explicitly
provided otherwise in a Participant’s Award Agreement or other individual
written agreement between the Company or any Affiliate and the Participant, if a
Participant’s Continuous Service is terminated for Cause, the Option or SAR will
terminate immediately upon such Participant’s termination of Continuous Service,
and the Participant will be prohibited from exercising his or her Option or SAR
from and after the date of such termination of Continuous Service.

 

(l)                                    Non-Exempt Employees.  If an Option or
SAR is granted to an Employee who is a non-exempt employee for purposes of the
Fair Labor Standards Act of 1938, as amended, the Option or SAR will not be
first exercisable for any shares of Common Stock until at least six months
following the date of grant of the Option or SAR (although the Award may vest
prior to such date). Consistent with the provisions of the Worker Economic
Opportunity Act, (i) if such non-exempt Employee dies or suffers a Disability,
(ii) upon a Corporate Transaction in which such Option or SAR is not assumed,
continued, or substituted, (iii) upon a Change in Control, or (iv) upon the
Participant’s retirement (as such term may be defined in the Participant’s Award
Agreement in another agreement between the Participant and the Company, or, if
no such

 

10

--------------------------------------------------------------------------------


 

definition, in accordance with the Company’s then current employment policies
and guidelines), the vested portion of any Options and SARs may be exercised
earlier than six months following the date of grant.  The foregoing provision is
intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay.  To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt employee in connection with the exercise, vesting or
issuance of any shares under any other Stock Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(l) will apply
to all Stock Awards and are hereby incorporated by reference into such Stock
Award Agreements.

 

6.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS AND SARS.

 

(a)                                 Restricted Stock Awards.  Each Restricted
Stock Award Agreement will be in such form and will contain such terms and
conditions as the Board will deem appropriate.  To the extent consistent with
the Company’s bylaws, at the Board’s election, shares of Common Stock may be
(x) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse; or (y) evidenced by a
certificate, which certificate will be held in such form and manner as
determined by the Board.  The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical.  Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration.  A Restricted Stock Award
may be awarded in consideration for (A) cash, check, bank draft or money order
payable to the Company, (B) past services to the Company or an Affiliate, or
(C) any other form of legal consideration that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

 

(ii)                                Vesting.  Shares of Common Stock awarded
under the Restricted Stock Award Agreement may be subject to forfeiture to the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii)                            Termination of Participant’s Continuous
Service.  If a Participant’s Continuous Service terminates, the Company may
receive through a forfeiture condition or a repurchase right any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination of Continuous Service under the terms of the Restricted
Stock Award Agreement.

 

(iv)                             Transferability.  Rights to acquire shares of
Common Stock under the Restricted Stock Award Agreement will be transferable by
the Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board will determine in its sole
discretion, so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.

 

11

--------------------------------------------------------------------------------


 

(v)                                 Dividends.  A Restricted Stock Award
Agreement may provide that any dividends paid on Restricted Stock will be
subject to the same vesting and forfeiture restrictions as apply to the shares
subject to the Restricted Stock Award to which they relate.

 

(b)                                 Restricted Stock Unit Awards.  Each
Restricted Stock Unit Award Agreement will be in such form and will contain such
terms and conditions as the Board will deem appropriate.  The terms and
conditions of Restricted Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical.  Each Restricted Stock Unit Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the Agreement or otherwise) the substance of each of the following provisions:

 

(i)                                    Consideration.  At the time of grant of a
Restricted Stock Unit Award, the Board will determine the consideration, if any,
to be paid by the Participant upon delivery of each share of Common Stock
subject to the Restricted Stock Unit Award.  The consideration to be paid (if
any) by the Participant for each share of Common Stock subject to a Restricted
Stock Unit Award may be paid in any form of legal consideration that may be
acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                Vesting.  At the time of the grant of a
Restricted Stock Unit Award, the Board may impose such restrictions on or
conditions to the vesting of the Restricted Stock Unit Award as it, in its sole
discretion, deems appropriate.

 

(iii)                            Payment.  A Restricted Stock Unit Award may be
settled by the delivery of shares of Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

(iv)                             Additional Restrictions.  At the time of the
grant of a Restricted Stock Unit Award, the Board, as it deems appropriate, may
impose such restrictions or conditions that delay the delivery of the shares of
Common Stock (or their cash equivalent) subject to a Restricted Stock Unit Award
to a time after the vesting of such Restricted Stock Unit Award.

 

(v)                                 Dividend Equivalents.  Dividend equivalents
may be credited in respect of shares of Common Stock covered by a Restricted
Stock Unit Award, as determined by the Board and contained in the Restricted
Stock Unit Award Agreement.  At the sole discretion of the Board, such dividend
equivalents may be converted into additional shares of Common Stock covered by
the Restricted Stock Unit Award in such manner as determined by the Board.  Any
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all of the same terms and
conditions of the underlying Restricted Stock Unit Award Agreement to which they
relate.

 

(vi)                             Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable Restricted Stock Unit
Award Agreement, such portion of the Restricted Stock Unit Award that has not
vested will be forfeited upon the Participant’s termination of Continuous
Service.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Performance Awards.

 

(i)                                    Performance Stock Awards.  A Performance
Stock Award is a Stock Award (covering a number of shares not in excess of that
set forth in Section 3(d) above) that is payable (including that may be granted,
may vest or may be exercised) contingent upon the attainment during a
Performance Period of certain Performance Goals.  A Performance Stock Award may,
but need not, require the Participant’s completion of a specified period of
Continuous Service. The length of any Performance Period, the Performance Goals
to be achieved during the Performance Period, and the measure of whether and to
what degree such Performance Goals have been attained will be conclusively
determined by the Committee (or, if not required for compliance with
Section 162(m) of the Code, the Board), in its sole discretion.  In addition, to
the extent permitted by applicable law and the applicable Award Agreement, the
Board may determine that cash may be used in payment of Performance Stock
Awards.

 

(ii)                                Performance Cash Awards.  A Performance Cash
Award is a cash award (for a dollar value not in excess of that set forth in
Section 3(d) above) that is payable contingent upon the attainment during a
Performance Period of certain Performance Goals.  A Performance Cash Award may
also require the completion of a specified period of Continuous Service.  At the
time of grant of a Performance Cash Award, the length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
will be conclusively determined by the Committee (or, if not required for
compliance with Section 162(m) of the Code, the Board), in its sole discretion. 
The Board may specify the form of payment of Performance Cash Awards, which may
be cash or other property, or may provide for a Participant to have the option
for his or her Performance Cash Award, or such portion thereof as the Board may
specify, to be paid in whole or in part in cash or other property.

 

(iii)                            Board Discretion.  The Board retains the
discretion to reduce or eliminate the compensation or economic benefit due upon
attainment of Performance Goals and to define the manner of calculating the
Performance Criteria it selects to use for a Performance Period.  Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award
Agreement or the written terms of a Performance Cash Award.

 

(iv)                             Section 162(m) Compliance.  Unless otherwise
permitted in compliance with the requirements of Section 162(m) of the Code with
respect to an Award intended to qualify as “performance-based compensation”
thereunder, the Committee will establish the Performance Goals applicable to,
and the formula for calculating the amount payable under, the Award no later
than the earlier of (a) the date 90 days after the commencement of the
applicable Performance Period, and (b) the date on which 25% of the Performance
Period has elapsed, and in any event at a time when the achievement of the
applicable Performance Goals remains substantially uncertain.  Prior to the
payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
will certify the extent to which any Performance Goals and any other material
terms under such Award have been satisfied (other than in cases where such
Performance Goals relate solely to the increase in the value of the Common
Stock).  Notwithstanding satisfaction of, or completion of

 

13

--------------------------------------------------------------------------------


 

any Performance Goals, the number of shares of Common Stock, Options, cash or
other benefits granted, issued, retainable and/or vested under an Award on
account of satisfaction of such Performance Goals may be reduced by the
Committee on the basis of such further considerations as the Committee, in its
sole discretion, will determine.

 

(d)                                 Other Stock Awards.  Other forms of Stock
Awards valued in whole or in part by reference to, or otherwise based on, Common
Stock, including the appreciation in value thereof (e.g., options or stock
rights with an exercise price or strike price less than 100% of the Fair Market
Value of the Common Stock at the time of grant) may be granted either alone or
in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6.  Subject to the provisions of the Plan, the Board
will have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.

 

7.                                      COVENANTS OF THE COMPANY.

 

(a)                                 Availability of Shares.  The Company will
keep available at all times the number of shares of Common Stock reasonably
required to satisfy then-outstanding Awards.

 

(b)                                 Securities Law Compliance.  The Company will
seek to obtain from each regulatory commission or agency having jurisdiction
over the Plan such authority as may be required to grant Stock Awards and to
issue and sell shares of Common Stock upon exercise of the Stock Awards;
provided, however, that this undertaking will not require the Company to
register under the Securities Act the Plan, any Stock Award or any Common Stock
issued or issuable pursuant to any such Stock Award.  If, after reasonable
efforts and at a reasonable cost, the Company is unable to obtain from any such
regulatory commission or agency the authority that counsel for the Company deems
necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company will be relieved from any liability for failure to issue and sell Common
Stock upon exercise of such Stock Awards unless and until such authority is
obtained. A Participant will not be eligible for the grant of an Award or the
subsequent issuance of cash or Common Stock pursuant to the Award if such grant
or issuance would be in violation of any applicable securities law.

 

(c)                                  No Obligation to Notify or Minimize Taxes. 
The Company will have no duty or obligation to any Participant to advise such
holder as to the time or manner of exercising such Stock Award.  Furthermore,
the Company will have no duty or obligation to warn or otherwise advise such
holder of a pending termination or expiration of an Award or a possible period
in which the Award may not be exercised.  The Company has no duty or obligation
to minimize the tax consequences of an Award to the holder of such Award.

 

8.                                      MISCELLANEOUS.

 

(a)                                 Use of Proceeds from Sales of Common Stock. 
Proceeds from the sale of shares of Common Stock pursuant to Awards will
constitute general funds of the Company.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Corporate Action Constituting Grant of
Awards.  Corporate action constituting a grant by the Company of an Award to any
Participant will be deemed completed as of the date of such corporate action,
unless otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Award is communicated to, or actually
received or accepted by, the Participant.  In the event that the corporate
records (e.g., Board consents, resolutions or minutes) documenting the corporate
action constituting the grant contain terms (e.g., exercise price, vesting
schedule or number of shares) that are inconsistent with those in the Award
Agreement or related grant documents as a result of a clerical error in the
papering of the Award Agreement or related grant documents, the corporate
records will control and the Participant will have no legally binding right to
the incorrect term in the Award Agreement or related grant documents.

 

(c)                                  Stockholder Rights.  No Participant will be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to an Award unless and until
(i) such Participant has satisfied all requirements for exercise of, or the
issuance of shares of Common Stock under, the Award pursuant to its terms, and
(ii) the issuance of the Common Stock subject to such Award has been entered
into the books and records of the Company.

 

(d)                                 No Employment or Other Service Rights. 
Nothing in the Plan, any Award Agreement or any other instrument executed
thereunder or in connection with any Award granted pursuant thereto will confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Award was granted or will affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be.

 

(e)                                  Change in Time Commitment.  In the event a
Participant’s regular level of time commitment in the performance of his or her
services for the Company and any Affiliates is reduced (for example, and without
limitation, if the Participant is an Employee of the Company and the Employee
has a change in status from a full-time Employee to a part-time Employee or
takes an extended leave of absence) after the date of grant of any Award to the
Participant, the Board has the right in its sole discretion to (x) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (y) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award.  In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

 

(f)                                   Incentive Stock Option Limitations.  To
the extent that the aggregate Fair Market Value (determined at the time of
grant) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and any Affiliates) exceeds $100,000 (or such

 

15

--------------------------------------------------------------------------------


 

other limit established in the Code) or otherwise does not comply with the
rules governing Incentive Stock Options, the Options or portions thereof that
exceed such limit (according to the order in which they were granted) or
otherwise do not comply with such rules will be treated as Nonstatutory Stock
Options, notwithstanding any contrary provision of the applicable Option
Agreement(s).

 

(g)                                 Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Award, (i) to give written assurances satisfactory to the Company as
to the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that such Participant is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Award; and
(ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Award for the Participant’s
own account and not with any present intention of selling or otherwise
distributing the Common Stock.  The foregoing requirements, and any assurances
given pursuant to such requirements, will be inoperative if (A) the issuance of
the shares upon the exercise or acquisition of Common Stock under the Award has
been registered under a then currently effective registration statement under
the Securities Act, or (B) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

(h)                                 Withholding Obligations.  Unless prohibited
by the terms of an Award Agreement, the Company may, in its sole discretion,
satisfy any federal, state or local tax withholding obligation relating to an
Award by any of the following means or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law (or such lesser amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.

 

(i)                                    Electronic Delivery.  Any reference
herein to a “written” agreement or document will include any agreement or
document delivered electronically, filed publicly at www.sec.gov (or any
successor website thereto) or posted on the Company’s intranet (or other shared
electronic medium controlled by the Company to which the Participant has
access).

 

(j)                                    Deferrals.  To the extent permitted by
applicable law, the Board, in its sole discretion, may determine that the
delivery of Common Stock or the payment of cash, upon the exercise, vesting or
settlement of all or a portion of any Award may be deferred and may establish
programs and procedures for deferral elections to be made by Participants. 
Deferrals

 

16

--------------------------------------------------------------------------------


 

by Participants will be made in accordance with Section 409A of the Code. 
Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company.  The Board is authorized to make deferrals of Awards
and determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

 

(k)                                 Compliance with Section 409A of the Code. 
Unless otherwise expressly provided for in an Award Agreement, the Plan and
Award Agreements will be interpreted to the greatest extent possible in a manner
that makes the Plan and the Awards granted hereunder exempt from Section 409A of
the Code, and, to the extent not so exempt, in compliance with Section 409A of
the Code.  If the Board determines that any Award granted hereunder is not
exempt from and is therefore subject to Section 409A of the Code, the Award
Agreement evidencing such Award will incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code,
and to the extent an Award Agreement is silent on terms necessary for
compliance, such terms are hereby incorporated by reference into the Award
Agreement.  Notwithstanding anything to the contrary in this Plan (and unless
the Award Agreement specifically provides otherwise), if the shares of Common
Stock are publicly traded, and if a Participant holding an Award that
constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount that is due because of a “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) will be issued or paid before the date that is six months following
the date of such Participant’s “separation from service” (as defined in
Section 409A of the Code without regard to alternative definitions thereunder)
or, if earlier, the date of the Participant’s death, unless such distribution or
payment can be made in a manner that complies with Section 409A of the Code, and
any amounts so deferred will be paid in a lump sum on the day after such six
month period elapses, with the balance paid thereafter on the original schedule.

 

(l)                                    Clawback/Recovery.  All Awards granted
under the Plan will be subject to recoupment in accordance with any clawback
policy that the Company is required to adopt pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law.  In addition, the
Board may impose such other clawback, recovery or recoupment provisions in an
Award Agreement as the Board determines necessary or appropriate, including but
not limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of an event
constituting Cause.  No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.

 

17

--------------------------------------------------------------------------------


 

9.                                      ADJUSTMENTS UPON CHANGES IN COMMON
STOCK; OTHER CORPORATE EVENTS.

 

(a)                                 Capitalization Adjustments.  In the event of
a Capitalization Adjustment, the Board will appropriately and proportionately
adjust: (i) the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3(a), (ii) the class(es) and maximum number of securities
that may be issued pursuant to the exercise of Incentive Stock Options pursuant
to Section 3(c), (iii) the class(es) and maximum number of securities that may
be awarded to any person pursuant to Sections 3(d), and (iv) the class(es) and
number of securities and price per share of stock subject to outstanding Stock
Awards.  The Board will make such adjustments, and its determination will be
final, binding and conclusive.

 

(b)                                 Dissolution or Liquidation.  Except as
otherwise provided in the Stock Award Agreement, in the event of a dissolution
or liquidation of the Company, all outstanding Stock Awards (other than Stock
Awards consisting of vested and outstanding shares of Common Stock not subject
to a forfeiture condition or the Company’s right of repurchase) will terminate
immediately prior to the completion of such dissolution or liquidation, and the
shares of Common Stock subject to the Company’s repurchase rights or subject to
a forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service; provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)                                  Corporate Transaction.  The following
provisions will apply to Stock Awards in the event of a Corporate Transaction
unless otherwise provided in the instrument evidencing the Stock Award or any
other written agreement between the Company or any Affiliate and the Participant
or unless otherwise expressly provided by the Board at the time of grant of a
Stock Award.  In the event of a Corporate Transaction, then, notwithstanding any
other provision of the Plan, the Board will take one or more of the following
actions with respect to Stock Awards, contingent upon the closing or completion
of the Corporate Transaction:

 

(i)                                    arrange for the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) to assume or continue the Stock Award or to substitute a similar stock
award for the Stock Award (including, but not limited to, an award to acquire
the same consideration paid to the stockholders of the Company pursuant to the
Corporate Transaction);

 

(ii)                                arrange for the assignment of any
reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to the Stock Award to the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company);

 

(iii)                            accelerate the vesting, in whole or in part, of
the Stock Award (and, if applicable, the time at which the Stock Award may be
exercised) to a date prior to the effective time of such Corporate Transaction
as the Board determines (or, if the Board does not determine such a date, to the
date that is five days prior to the effective date of the Corporate
Transaction), with such Stock Award terminating if not exercised (if applicable)
at or prior to the effective time of the Corporate Transaction;

 

18

--------------------------------------------------------------------------------


 

(iv)                             arrange for the lapse, in whole or in part, of
any reacquisition or repurchase rights held by the Company with respect to the
Stock Award;

 

(v)                                 cancel or arrange for the cancellation of
the Stock Award, to the extent not vested or not exercised prior to the
effective time of the Corporate Transaction, in exchange for such cash
consideration, if any, as the Board, in its sole discretion, may consider
appropriate; and

 

(vi)                             make a payment, in such form as may be
determined by the Board equal to the excess, if any, of (A) the value of the
property the Participant would have received upon the exercise of the Stock
Award immediately prior to the effective time of the Corporate Transaction, over
(B) any exercise price payable by such holder in connection with such exercise.

 

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

 

(d)                                 Change in Control.  A Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration will occur.

 

10.                               PLAN TERM; EARLIER TERMINATION OR SUSPENSION
OF THE PLAN.

 

The Board may suspend or terminate the Plan at any time.  No Incentive Stock
Options may be granted after the tenth anniversary of April 4, 2014, the date
the Plan, as amended and restated, was adopted by the Board. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

11.                               EXISTENCE OF THE PLAN; TIMING OF FIRST GRANT
OR EXERCISE.

 

The Plan came into existence upon approval by the Board on February 12, 2013
(the “Adoption Date”); provided, however, that no Award may have been granted
prior to the IPO Date (that is, the Effective Date).  In addition, no Stock
Award will be exercised (or, in the case of a Restricted Stock Award, Restricted
Stock Unit Award, Performance Stock Award, or Other Stock Award, no Stock Award
will be granted) and no Performance Cash Award will be settled unless and until
the Plan has been approved by the stockholders of the Company, which approval
will be within 12 months after the date the Plan is adopted by the Board.

 

12.                               CHOICE OF LAW.

 

The law of the State of California will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

19

--------------------------------------------------------------------------------


 

13.                               DEFINITIONS.  As used in the Plan, the
following definitions will apply to the capitalized terms indicated below:

 

(a)                                 “Affiliate” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act.  The Board will have the authority to
determine the time or times at which “parent” or “subsidiary” status is
determined within the foregoing definition.

 

(b)                                 “Award” means a Stock Award or a Performance
Cash Award.

 

(c)                                  “Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
Award.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Capital Stock” means each and every class
of common stock of the Company, regardless of the number of votes per share.

 

(f)                                   “Capitalization Adjustment” means any
change that is made in, or other events that occur with respect to, the Common
Stock subject to the Plan or subject to any Stock Award after the Adoption Date
without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, reverse stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or any similar equity
restructuring transaction, as that term is used in Statement of Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor thereto).  Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.

 

(g)                                 “Cause” will have the meaning ascribed to
such term in any written agreement between the Participant and the Company
defining such term and, in the absence of such agreement, such term means, with
respect to a Participant, the occurrence of any of the following events: 
(i) such Participant’s commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof; (ii) such Participant’s attempted commission of, or participation in, a
fraud or act of dishonesty against the Company; (iii) such Participant’s
intentional, material violation of any contract or agreement between the
Participant and the Company or of any statutory duty owed to the Company;
(iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct.  The determination that a termination of the Participant’s
Continuous Service is either for Cause or without Cause will be made by the
Company, in its sole discretion.  Any determination by the Company that the
Continuous Service of a Participant was terminated with or without Cause for the
purposes of outstanding Awards held by such Participant will have no effect upon
any determination of the rights or obligations of the Company or such
Participant for any other purpose.

 

20

--------------------------------------------------------------------------------


 

(h)                                 “Change in Control” means the occurrence, in
a single transaction or in a series of related transactions, of any one or more
of the following events:

 

(i)                                    any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities other than by virtue of a merger, consolidation or similar
transaction.  Notwithstanding the foregoing, a Change in Control will not be
deemed to occur (A) on account of the acquisition of securities of the Company
directly from the Company, (B) on account of the acquisition of securities of
the Company by an investor, any affiliate thereof or any other Exchange Act
Person that acquires the Company’s securities in a transaction or series of
related transactions the primary purpose of which is to obtain financing for the
Company through the issuance of equity securities, (C) on account of the
acquisition of securities of the Company by any individual who is, on the IPO
Date, either an executive officer or a Director (either, an “IPO Investor”)
and/or any entity in which an IPO Investor has a direct or indirect interest
(whether in the form of voting rights or participation in profits or capital
contributions) of more than 50% (collectively, the “IPO Entities”) or on account
of the IPO Entities continuing to hold shares that come to represent more than
50% of the combined voting power of the Company’s then outstanding securities as
a result of the conversion of any class of the Company’s securities into another
class of the Company’s securities having a different number of votes per share
pursuant to the conversion provisions set forth in the Company’s Amended and
Restated Certificate of Incorporation; or (D) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than 50% of the combined outstanding voting power of the
surviving Entity in such merger, consolidation or similar transaction or
(B) more than 50% of the combined outstanding voting power of the parent of the
surviving Entity in such merger, consolidation or similar transaction, in each
case in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such transaction;
provided, however, that a merger, consolidation or similar transaction will not
constitute a Change in Control under this prong of the definition if the
outstanding voting securities representing more than 50% of the combined voting
power of the surviving Entity or its parent are owned by the IPO Entities;

 

21

--------------------------------------------------------------------------------


 

(iii)                            there is consummated a sale, lease, exclusive
license or other disposition of all or substantially all of the consolidated
assets of the Company and its Subsidiaries, other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; provided, however, that a sale, lease, exclusive license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries will not constitute a Change in Control under
this prong of the definition if the outstanding voting securities representing
more than 50% of the combined voting power of the acquiring Entity or its parent
are owned by the IPO Entities; or

 

(iv)                             individuals who, on the date the Plan is
adopted by the Board, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
will, for purposes of this Plan, be considered as a member of the Incumbent
Board.

 

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.

 

(i)                                    “Code” means the Internal Revenue Code of
1986, as amended, including any applicable regulations and guidance thereunder.

 

(j)                                    “Committee” means a committee of one or
more Directors to whom authority has been delegated by the Board in accordance
with Section 2(c).

 

(k)                                 “Common Stock” means, as of the IPO Date,
the common stock of the Company, having one vote per share.

 

(l)                                    “Company” means Ambit Biosciences
Corporation, a Delaware corporation.

 

(m)                             “Consultant” means any person, including an
advisor, who is (i) engaged by the Company or an Affiliate to render consulting
or advisory services and is compensated for such services, or (ii) serving as a
member of the board of directors of an Affiliate and is compensated for such
services.  However, service solely as a Director, or payment of a fee for such
service, will not cause a Director to be considered a “Consultant” for purposes
of the Plan.  Notwithstanding the foregoing, a person is treated as a Consultant
under this Plan only if a Form S-8 Registration Statement under the Securities
Act is available to register either the offer or the sale of the Company’s
securities to such person.

 

22

--------------------------------------------------------------------------------


 

(n)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  A change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, will
not terminate a Participant’s Continuous Service; provided, however, that if the
Entity for which a Participant is rendering services ceases to qualify as an
Affiliate, as determined by the Board, in its sole discretion, such
Participant’s Continuous Service will be considered to have terminated on the
date such Entity ceases to qualify as an Affiliate.  To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service will be considered
interrupted in the case of (i) any leave of absence approved by the Board or
chief executive officer, including sick leave, military leave or any other
personal leave, or (ii) transfers between the Company, an Affiliate, or their
successors.  Notwithstanding the foregoing, a leave of absence will be treated
as Continuous Service for purposes of vesting in an Award only to such extent as
may be provided in the Company’s leave of absence policy, in the written terms
of any leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(o)                                 “Corporate Transaction” means the
consummation, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board, in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)                                a sale or other disposition of at least 90%
of the outstanding securities of the Company;

 

(iii)                            a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)                             a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(p)                                 “Covered Employee” will have the meaning
provided in Section 162(m)(3) of the Code.

 

(q)                                 “Director” means a member of the Board.

 

(r)                                  “Disability” means, with respect to a
Participant, the inability of such Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months, as provided
in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the Code, and will be determined by
the Board on the basis of such medical evidence as the Board deems warranted
under the circumstances.

 

23

--------------------------------------------------------------------------------


 

(s)                                   “Effective Date” means the IPO Date.

 

(t)                                    “Employee” means any person employed by
the Company or an Affiliate.  However, service solely as a Director, or payment
of a fee for such services, will not cause a Director to be considered an
“Employee” for purposes of the Plan.

 

(u)                                 “Entity” means a corporation, partnership,
limited liability company or other entity.

 

(v)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

(w)                               “Exchange Act Person” means any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), except that “Exchange Act Person” will not include (i) the
Company or any Subsidiary of the Company, (ii) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (iii) an underwriter temporarily holding securities
pursuant to a registered public offering of such securities, (iv) an Entity
Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company;
or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.

 

(x)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock will be, unless otherwise determined by the
Board, the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in a source the Board
deems reliable.

 

(ii)                                Unless otherwise provided by the Board, if
there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value will be the closing selling price on
the last preceding date for which such quotation exists.

 

(iii)                            In the absence of such markets for the Common
Stock, the Fair Market Value will be determined by the Board in good faith and
in a manner that complies with Sections 409A and 422 of the Code.

 

24

--------------------------------------------------------------------------------


 

(y)                                 “Incentive Stock Option” means an option
granted pursuant to Section 5 of the Plan that is intended to be, and qualifies
as, an “incentive stock option” within the meaning of Section 422 of the Code.

 

(z)                                  “IPO Date” means the date of the
underwriting agreement between the Company and the underwriter(s) managing the
initial public offering of the Common Stock, pursuant to which the Common Stock
is priced for the initial public offering.

 

(aa)                          “Non-Employee Director” means a Director who
either (i) is not a current employee or officer of the Company or an Affiliate,
does not receive compensation, either directly or indirectly, from the Company
or an Affiliate for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(bb)                          “Nonstatutory Stock Option” means any Option
granted pursuant to Section 5 of the Plan that does not qualify as an Incentive
Stock Option.

 

(cc)                            “Officer” means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act.

 

(dd)                          “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option to purchase shares of Common Stock granted pursuant to
the Plan.

 

(ee)                            “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an Option grant.  Each Option Agreement will be subject to the terms and
conditions of the Plan.

 

(ff)                              “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

 

(gg)                          “Other Stock Award” means an award based in whole
or in part by reference to the Common Stock which is granted pursuant to the
terms and conditions of Section 6(d).

 

(hh)                          “Other Stock Award Agreement” means a written
agreement between the Company and a holder of an Other Stock Award evidencing
the terms and conditions of an Other Stock Award grant.  Each Other Stock Award
Agreement will be subject to the terms and conditions of the Plan.

 

(ii)                                “Outside Director” means a Director who
either (i) is not a current employee of the Company or an “affiliated
corporation” (within the meaning of Treasury Regulations promulgated under
Section 162(m) of the Code), is not a former employee of the Company or an
“affiliated corporation” who receives compensation for prior services (other
than benefits under a

 

25

--------------------------------------------------------------------------------


 

tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or an “affiliated corporation,” and does not receive remuneration
from the Company or an “affiliated corporation,” either directly or indirectly,
in any capacity other than as a Director, or (ii) is otherwise considered an
“outside director” for purposes of Section 162(m) of the Code.

 

(jj)                                “Own,” “Owned,” “Owner,” “Ownership” means a
person or Entity will be deemed to “Own,” to have “Owned,” to be the “Owner” of,
or to have acquired “Ownership” of securities if such person or Entity, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(kk)                          “Participant” means a person to whom an Award is
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(ll)                                “Performance Cash Award” means an award of
cash granted pursuant to the terms and conditions of Section 6(c)(ii).

 

(mm)                  “Performance Criteria” means the one or more criteria that
the Board will select for purposes of establishing the Performance Goals for a
Performance Period.  The Performance Criteria that will be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by the Board: (i) earnings (including earnings per share
and net earnings); (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization;
(iv) earnings before interest, taxes, depreciation, amortization and legal
settlements; (v) earnings before interest, taxes, depreciation, amortization,
legal settlements and other income (expense); (vi) earnings before interest,
taxes, depreciation, amortization, legal settlements, other income (expense) and
stock-based compensation; (vii) earnings before interest, taxes, depreciation,
amortization, legal settlements, other income (expense), stock-based
compensation and changes in deferred revenue; (viii) total stockholder return;
(ix) return on equity or average stockholder’s equity; (x) return on assets,
investment, or capital employed; (xi) stock price; (xii) margin (including gross
margin); (xiii) income (before or after taxes); (xiv) operating income;
(xv) operating income after taxes; (xvi) pre-tax profit; (xvii) operating cash
flow; (xviii) sales or revenue targets; (xix) increases in revenue or product
revenue; (xx) expenses and cost reduction goals; (xxi) improvement in or
attainment of working capital levels; (xxii) economic value added (or an
equivalent metric); (xxiii) market share; (xxiv) cash flow; (xxv) cash flow per
share; (xxvi) share price performance; (xxvii) debt reduction;
(xxviii) implementation or completion of projects or processes; (xxix) user
satisfaction; (xxx) stockholders’ equity; (xxxi) capital expenditures;
(xxxii) debt levels; (xxxiii) operating profit or net operating profit;
(xxxiv) workforce diversity; (xxxv) growth of net income or operating income;
(xxxvi) billings; (xxxvii) bookings; (xxxviii) the number of users, including
but not limited to unique users; (xxxix) employee retention; (xxxx) and to the
extent that an Award is not intended to comply with Section 162(m) of the Code,
other measures of performance selected by the Board.

 

26

--------------------------------------------------------------------------------


 

(nn)                          “Performance Goals” means, for a Performance
Period, the one or more goals established by the Board for the Performance
Period based upon the Performance Criteria.  Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices.  Unless specified otherwise by the Board (i) in the Award
Agreement at the time the Award is granted or (ii) in such other document
setting forth the Performance Goals at the time the Performance Goals are
established, the Board will appropriately make adjustments in the method of
calculating the attainment of Performance Goals for a Performance Period as
follows: (1) to exclude restructuring and/or other nonrecurring charges; (2) to
exclude exchange rate effects; (3) to exclude the effects of changes to
generally accepted accounting principles; (4) to exclude the effects of any
statutory adjustments to corporate tax rates; (5) to exclude the effects of any
“extraordinary items” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally accepted accounting principles; (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles; and (12) to exclude the
effect of any other unusual, non-recurring gain or loss or other extraordinary
item.

 

(oo)                          “Performance Period” means the period of time
selected by the Board over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of a Stock Award or a Performance Cash Award.  Performance Periods may
be of varying and overlapping duration, at the sole discretion of the Board.

 

(pp)                          “Performance Stock Award” means a Stock Award
granted under the terms and conditions of Section 6(c)(i).

 

(qq)                          “Plan” means this Ambit Biosciences Corporation
2013 Equity Incentive Plan.

 

(rr)                            “Restricted Stock Award” means an award of
shares of Common Stock which is granted pursuant to the terms and conditions of
Section 6(a).

 

(ss)                              “Restricted Stock Award Agreement” means a
written agreement between the Company and a holder of a Restricted Stock Award
evidencing the terms and conditions of a Restricted Stock Award grant.  Each
Restricted Stock Award Agreement will be subject to the terms and conditions of
the Plan.

 

(tt)                                “Restricted Stock Unit Award” means a right
to receive shares of Common Stock which is granted pursuant to the terms and
conditions of Section 6(b).

 

27

--------------------------------------------------------------------------------


 

(uu)                          “Restricted Stock Unit Award Agreement” means a
written agreement between the Company and a holder of a Restricted Stock Unit
Award evidencing the terms and conditions of a Restricted Stock Unit Award
grant.  Each Restricted Stock Unit Award Agreement will be subject to the terms
and conditions of the Plan.

 

(vv)                          “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

(ww)                      “Securities Act” means the Securities Act of 1933, as
amended.

 

(xx)                          “Stock Appreciation Right” or “SAR” means a right
to receive the appreciation on Common Stock that is granted pursuant to the
terms and conditions of Section 5.

 

(yy)                          “Stock Appreciation Right Agreement” means a
written agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant.  Each
Stock Appreciation Right Agreement will be subject to the terms and conditions
of the Plan.

 

(zz)                            “Stock Award” means any right to receive Common
Stock granted under the Plan, including an Incentive Stock Option, a
Nonstatutory Stock Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Stock Appreciation Right, a Performance Stock Award or any Other Stock
Award.

 

(aaa)                   “Stock Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of a
Stock Award grant.  Each Stock Award Agreement will be subject to the terms and
conditions of the Plan.

 

(bbb)                   “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than 50% of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
50%.

 

(ccc)                      “Ten Percent Stockholder” means a person who Owns (or
is deemed to Own pursuant to Section 424(d) of the Code) stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any Affiliate.

 

28

--------------------------------------------------------------------------------


 

AMBIT BIOSCIENCES CORPORATION
2013 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Option
Agreement, Ambit Biosciences Corporation (the “Company”) has granted you an
option (the “Option”) to purchase shares of the Company’s Common Stock under its
2013 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice.  The Option is granted to you effective as of
the date of grant set forth in the Grant Notice (the “Date of Grant”).  If there
is any conflict between the terms in this Option Agreement and the Plan, the
terms of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

 

The details of your Option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                                      VESTING.  Subject to the provisions
contained herein, your Option will vest as provided in your Grant Notice. 
Vesting will cease upon the termination of your Continuous Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock subject to your Option and the exercise
price per share in your Grant Notice will be adjusted for Capitalization
Adjustments.

 

3.                                      EXERCISE RESTRICTION FOR NON-EXEMPT
EMPLOYEES.  If you are an Employee eligible for overtime compensation under the
Fair Labor Standards Act of 1938, as amended (that is, a “Non-Exempt Employee”),
and except as otherwise provided in the Plan, you may not exercise your Option
until you have completed at least six months of Continuous Service measured from
the Date of Grant, even if you have already been an employee for more than six
months. Consistent with the provisions of the Worker Economic Opportunity Act,
you may exercise your Option as to any vested portion prior to such six month
anniversary in the case of (i) your death or disability, (ii) a Corporate
Transaction in which your Option is not assumed, continued or substituted,
(iii) a Change in Control or (iv) your termination of Continuous Service on your
“retirement” (as defined in the Company’s benefit plans).

 

4.                                      EXERCISE PRIOR TO VESTING (“EARLY
EXERCISE”).  If permitted in your Grant Notice (i.e., the “Exercise Schedule”
indicates “Early Exercise Permitted”) and subject to the provisions of your
Option, you may elect at any time that is both (i) during the period of your
Continuous Service and (ii) during the term of your Option, to exercise all or
part of your Option, including the unvested portion of your Option; provided,
however, that:

 

1

--------------------------------------------------------------------------------


 

(a)         a partial exercise of your Option will be deemed to cover first
vested shares of Common Stock and then the earliest vesting installment of
unvested shares of Common Stock;

 

(b)         any shares of Common Stock so purchased from installments that have
not vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

 

(c)          you will enter into the Company’s form of Early Exercise Stock
Purchase Agreement with a vesting schedule that will result in the same vesting
as if no early exercise had occurred; and

 

(d)         if your Option is an Incentive Stock Option, then, to the extent
that the aggregate Fair Market Value (determined at the Date of Grant) of the
shares of Common Stock with respect to which your Option plus all other
Incentive Stock Options you hold are exercisable for the first time by you
during any calendar year (under all plans of the Company and its Affiliates)
exceeds $100,000, your Option or any portions thereof and any other Incentive
Stock Options held by you that exceed such limit (according to the order in
which they were granted) will be treated as Nonstatutory Stock Options.

 

5.                                      METHOD OF PAYMENT.  You must pay the
full amount of the exercise price for the shares you wish to exercise.  You may
pay the exercise price in cash or by check, bank draft or money order payable to
the Company or in any other manner permitted by your Grant Notice, which may
include one or more of the following:

 

(a)         Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.  This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.

 

(b)         Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your Option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
Option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

 

(c)          If this Option is a Nonstatutory Stock Option, subject to the
consent of the Company at the time of exercise, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issued upon exercise of your Option by the largest whole number of shares with a
Fair Market Value that does not exceed the

 

2

--------------------------------------------------------------------------------


 

aggregate exercise price.  You must pay any remaining balance of the aggregate
exercise price not satisfied by the “net exercise” in cash or other permitted
form of payment.  Shares of Common Stock will no longer be outstanding under
your Option and will not be exercisable thereafter if those shares (i) are used
to pay the exercise price pursuant to the “net exercise,” (ii) are delivered to
you as a result of such exercise, and (iii) are withheld to satisfy your tax
withholding obligations.

 

6.                                      WHOLE SHARES.  You may exercise your
Option only for whole shares of Common Stock.

 

7.                                      SECURITIES LAW COMPLIANCE.  In no event
may you exercise your Option unless the shares of Common Stock issuable upon
exercise are then registered under the Securities Act or, if not registered, the
Company has determined that your exercise and the issuance of the shares would
be exempt from the registration requirements of the Securities Act.  The
exercise of your Option also must comply with all other applicable laws and
regulations governing your Option, and you may not exercise your Option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations (including any restrictions on exercise required for
compliance with Treasury Regulation Section 1.401(k)-1(d)(3), if applicable).

 

8.                                      TERM.  You may not exercise your Option
before the Date of Grant or after the expiration of the Option’s term.  The term
of your Option expires, subject to the provisions of Section 5(h) of the Plan,
upon the earliest of the following:

 

(a)         immediately upon the termination of your Continuous Service for
Cause;

 

(b)         three months after the termination of your Continuous Service for
any reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three month period your Option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your Option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three months
after the termination of your Continuous Service; provided further, if during
any part of such three month period, the sale of any Common Stock received upon
exercise of your Option would violate the Company’s insider trading policy, then
your Option will not expire until the earlier of the Expiration Date or until it
has been exercisable for an aggregate period of three months after the
termination of your Continuous Service during which the sale of the Common Stock
received upon exercise of your Option would not be in violation of the Company’s
insider trading policy.  Notwithstanding the foregoing, if (i) you are a
Non-Exempt Employee, (ii) your Continuous Service terminates within six months
after the Date of Grant, and (iii) you have vested in a portion of your Option
at the time of your termination of Continuous Service, your Option will not
expire until the earlier of (x) the later of (A) the date that is seven months
after the Date of Grant, and (B) the date that is three months after the
termination of your Continuous Service, and (y) the Expiration Date;

 

(c)          12 months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;

 

3

--------------------------------------------------------------------------------


 

(d)         18 months after your death if you die either during your Continuous
Service or within three months after your Continuous Service terminates for any
reason other than Cause;

 

(e)          the Expiration Date indicated in your Grant Notice; or

 

(f)           the day before the 10th anniversary of the Date of Grant.

 

If your Option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three months before the date of your Option’s exercise, you must be an employee
of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of your Option
under certain circumstances for your benefit but cannot guarantee that your
Option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your Option more
than three months after the date your employment with the Company or an
Affiliate terminates.

 

9.                                      EXERCISE.

 

(a)         You may exercise the vested portion of your Option (and the unvested
portion of your Option if your Grant Notice so permits) during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

 

(b)         By exercising your Option you agree that, as a condition to any
exercise of your Option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your Option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.

 

(c)          If your Option is an Incentive Stock Option, by exercising your
Option you agree that you will notify the Company in writing within 15 days
after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your Option that occurs within two years after the Date
of Grant or within one year after such shares of Common Stock are transferred
upon exercise of your Option.

 

(d)         By accepting your Option you agree that you will not sell, dispose
of, transfer, make any short sale of, grant any option for the purchase of, or
enter into any hedging or similar transaction with the same economic effect as a
sale with respect to any shares of Common Stock or other securities of the
Company held by you, for a period of 180 days

 

4

--------------------------------------------------------------------------------


 

following the effective date of a registration statement of the Company filed
under the Securities Act or such longer period as the underwriters or the
Company will request to facilitate compliance with FINRA Rule 2711 or NYSE
Member Rule 472 or any successor or similar rule or regulation (the “Lock-Up
Period”); provided, however, that nothing contained in this section will prevent
the exercise of a repurchase option, if any, in favor of the Company during the
Lock-Up Period.  You further agree to execute and deliver such other agreements
as may be reasonably requested by the Company or the underwriters that are
consistent with the foregoing or that are necessary to give further effect
thereto.  In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to your shares of Common Stock until the
end of such period.  You also agree that any transferee of any shares of Common
Stock (or other securities) of the Company held by you will be bound by this
Section 9(d).  The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 9(d) and will have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.

 

10.                               Transferability.  Except as otherwise provided
in this Section 10, your Option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.

 

(a)         Certain Trusts.  Upon receiving written permission from the Board or
its duly authorized designee, you may transfer your Option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Option is held in the trust.  You and
the trustee must enter into transfer and other agreements required by the
Company.

 

(b)         Domestic Relations Orders.  Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your Option pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by Treasury Regulation 1.421-1(b)(2) that
contains the information required by the Company to effectuate the transfer. 
You are encouraged to discuss the proposed terms of any division of this Option
with the Company prior to finalizing the domestic relations order or marital
settlement agreement to help ensure the required information is contained within
the domestic relations order or marital settlement agreement.  If this Option is
an Incentive Stock Option, this Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

 

(c)          Beneficiary Designation.  Upon receiving written permission from
the Board or its duly authorized designee, you may, by delivering written notice
to the Company, in a form approved by the Company and any broker designated by
the Company to handle option exercises, designate a third party who, on your
death, will thereafter be entitled to exercise this Option and receive the
Common Stock or other consideration resulting from such exercise.  In the
absence of such a designation, your executor or administrator of your estate
will be entitled to exercise this Option and receive, on behalf of your estate,
the Common Stock or other consideration resulting from such exercise.

 

5

--------------------------------------------------------------------------------


 

11.                               OPTION NOT A SERVICE CONTRACT.  Your Option is
not an employment or service contract, and nothing in your Option will be deemed
to create in any way whatsoever any obligation on your part to continue in the
employ of the Company or an Affiliate, or of the Company or an Affiliate to
continue your employment.  In addition, nothing in your Option will obligate the
Company or an Affiliate, their respective stockholders, boards of directors,
officers or employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.

 

12.                               WITHHOLDING OBLIGATIONS.

 

(a)         At the time you exercise your Option, in whole or in part, and at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “same day sale”
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board to the extent permitted by the Company), any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or an Affiliate, if any, which arise in connection with the exercise of
your Option.

 

(b)         If this Option is a Nonstatutory Stock Option, then upon your
request and subject to approval by the Company, and compliance with any
applicable legal conditions or restrictions, the Company may withhold from fully
vested shares of Common Stock otherwise issuable to you upon the exercise of
your Option a number of whole shares of Common Stock having a Fair Market Value,
determined by the Company as of the date of exercise, not in excess of the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of your Option as a liability for
financial accounting purposes).  If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your Option, share withholding pursuant to the preceding sentence shall not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Common Stock acquired upon
such exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your Option.  Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your Option that are otherwise issuable
to you upon such exercise.  Any adverse consequences to you arising in
connection with such share withholding procedure shall be your sole
responsibility.

 

(c)          You may not exercise your Option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your Option when desired even though your Option (or
any portion thereof) is vested, and the Company will have no obligation to issue
a certificate for such shares of Common Stock or release such shares of Common
Stock from any escrow provided for herein, if applicable, unless such
obligations are satisfied.

 

6

--------------------------------------------------------------------------------


 

13.                               TAX CONSEQUENCES. You hereby agree that the
Company does not have a duty to design or administer the Plan or its other
compensation programs in a manner that minimizes your tax liabilities. You will
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates related to tax liabilities arising from your Option or
your other compensation. In particular, you acknowledge that this Option is
exempt from Section 409A of the Code only if the exercise price per share
specified in the Grant Notice is at least equal to the “fair market value” per
share of the Common Stock on the Date of Grant and there is no other
impermissible deferral of compensation associated with the Option.

 

14.                               NOTICES.  Any notices provided for in your
Option, the Grant Notice, this Option Agreement or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.  The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this Option by electronic means or to request your consent to participate in
the Plan by electronic means.  By accepting this Option, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

15.                               GOVERNING PLAN DOCUMENT.  Your Option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Option, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan.  If there is any conflict between the
provisions of your Option and those of the Plan, the provisions of the Plan will
control.  In addition, your Option (and any compensation paid or shares issued
under your Option) is subject to recoupment in accordance with The Dodd—Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.

 

16.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt of and the right to receive a document providing the information
required by Rule 428(b)(1) promulgated under the Securities Act, which includes
the Plan prospectus.  In addition, you acknowledge receipt of the Company’s
policy permitting certain individuals to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.

 

17.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of this Option will not be included as compensation, earnings, salaries,
or other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

18.                               VOTING RIGHTS.  You will not have voting or
any other rights as a stockholder of the Company with respect to the shares to
be issued pursuant to this Option until such shares are issued to you.  Upon
such issuance, you will obtain full voting and other rights as a stockholder of
the Company.  Nothing contained in this Option, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

7

--------------------------------------------------------------------------------


 

19.                               SEVERABILITY.  If all or any part of this
Option Agreement or the Plan is declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity will not invalidate
any portion of this Option Agreement or the Plan not declared to be unlawful or
invalid.  Any Section of this Option Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

20.                               MISCELLANEOUS.

 

(a)         The rights and obligations of the Company under your Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

(b)         You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Option.

 

(c)          You acknowledge and agree that you have reviewed your Option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Option, and fully understand all provisions of your
Option.

 

(d)         This Option Agreement will be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)          All obligations of the Company under the Plan and this Option
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

 

*                                        
*                                         *

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Grant Notice to which it is attached.

 

8

--------------------------------------------------------------------------------